DETAILED ACTION
1.	This action is in response to applicant's amendment received on 7/14/2021.  New claims 4-10 are acknowledged and the following notice of allowability is formulated.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lien Le on 9/9/2021.

The application has been amended as follows: 

1. (Currently Amended) An internal combustion engine, comprising: a cylinder head that includes a water jacket; and intake and exhaust cam shafts that are disposed above the cylinder head in a vertical direction and are supplied with an engine oil in an oil pan, wherein the cylinder head further includes: a first drain hole that penetrates an upper surface deck from a deck surface towards a lower surface of the cylinder head, wherein the deck surface is a surface constituting the upper surface deck of the cylinder head; and a second drain hole that opens to a side surface of the drain hole is positioned vertically below an opening in the deck surface of the first drain hole; the cylinder head further includes a slope part; and the slope part leads to an opening of the second drain hole in the side surface and inclines downwardly in the vertical direction as it moves away from the opening of the second drain hole. 
2. (Currently Amended) The internal combustion engine according to claim 1, wherein: the cylinder head is made of aluminum alloy. 
3. (Currently Amended)  An internal combustion engine, comprising: a cylinder head that includes a water jacket; and intake and exhaust cam shafts that are disposed above the cylinder head in a vertical direction and are supplied with an engine oil in an oil pan, wherein the cylinder head further includes: a first drain hole that penetrates an upper surface deck from a deck surface towards a lower surface of the cylinder head, wherein the deck surface is a surface constituting the upper surface deck of the cylinder head; and a second drain hole that opens to a side surface of the cylinder head in which cam pulleys of intake and exhaust cam shafts are provided and penetrates the upper surface deck along an axial direction of the intake and exhaust cam shafts; wherein the second drain hole is positioned vertically below an opening in the deck surface of the first drain hole;  the opening of the first drain hole is formed in an exhaust side of the deck surface located below the exhaust cam shaft in the vertical direction; and the second drain hole is formed in an intake side of the deck surface located below the intake cam shaft in the vertical direction.
4. (Currently Amended) The internal combustion engine according to claim 1, wherein the second drain hole horizontally penetrates the upper surface deck along the axial direction of the intake and exhaust cam shafts. 
5. (Currently Amended) The internal combustion engine according to claim 1, wherein the second drain hole horizontally penetrates the upper surface deck along the axial direction of the intake and exhaust cam shafts, and the second drain hole is formed in the deck surface located below the intake cam shaft in the vertical direction. 
6. (Currently Amended) The internal combustion engine according to claim 1, wherein the desk surface has a recessed area, and the second drain hole is connected to the recessed area to discharge the engine oil collected in the recessed area to [[an]] the opening of the second drain hole in the side surface. 
7. (Currently Amended) The internal combustion engine according to claim 1, wherein the desk surface has a plurality of recessed areas, and the second drain hole is connected to the plurality of recessed areas to discharge the engine oil collected in the plurality of recessed areas to [[an]] the opening of the second drain hole in the 
	8. (Cancelled) 

	9. (Currently Amended)  An internal combustion engine, comprising: a cylinder head that includes a water jacket; and intake and exhaust cam shafts that are disposed above the cylinder head in a vertical direction and are supplied with an engine oil in an oil pan, wherein the cylinder head further includes: a first drain hole that penetrates an upper surface deck from a deck surface towards a lower surface of the cylinder head, wherein the deck surface is a surface constituting the upper surface deck of the cylinder head; and a second drain hole that opens to a side surface of the cylinder head in which cam pulleys of intake and exhaust cam shafts are provided and penetrates the upper surface deck along an axial direction of the intake and exhaust cam shafts; wherein the second drain hole is positioned vertically below an opening in the deck surface of the first drain hole; the side surface further includes a slope part which leads to an opening of the second drain hole in the side surface to receive the engine oil discharged from the second drain hole and guide the discharged engine oil downwardly in the vertical direction; one of the intake cam shaft and the exhaust cam shaft is positioned above the other in the vertical direction, and the slope part inclines downwardly in the vertical direction as the slope part extends away from the opening of the second drain hole and toward said one of the intake cam shaft and the exhaust cam shaft. 
(Currently Amended) The internal combustion engine according to claim 1, wherein [[an]] the opening of the second drain hole in the side surface is located below the cam pulleys of the intake and exhaust cam shafts in the vertical direction. 
Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1, 3, and 9, but more specifically, an engine with intake and exhaust camshafts, a first drain hole that penetrates the upper deck and a second drain hole that opens to a side surface of the cylinder head in the vicinity of the cam pulleys, and in which the cylinder head includes a slope part, the slope part leading to an opening of the second drain hole and inclines downwardly in the vertical direction as it moves away from the opening of the second drain hole. All depending claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        9/10/2021